Citation Nr: 1741562	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-10 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left shoulder condition.

3. Entitlement to service connection for a low back condition to include as secondary to a left shoulder condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from August 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied entitlement for the disorders on appeal.

Additionally, the Board notes that the Veteran testified before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his tinnitus is related to his active duty service.

2.  There is insufficient evidence of an in-service event or injury with regard to the Veteran's diagnosed left shoulder condition.

3.  There is insufficient evidence of an in-service event or injury with regard to the Veteran's diagnosed low back condition and the Veteran's left shoulder is not of service origin.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

3.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

With regard to tinnitus, because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, the following discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim pertains only to the Veteran's left shoulder and low back conditions.

Under the VCAA and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  With regard to the duty to notify, the Board notes that prior to initial adjudication, an August 2009 letter satisfied VA's duty to notify the Veteran of the elements of his claims on appeal.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's relevant service and available post-service treatment records have been collected.  Moreover, the Veteran has been provided sufficient opportunities to submit or complete a release authorization for any additional outstanding records that may be relevant to his claim.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claims.

Additionally, the Board notes that although there is evidence of left shoulder and low back conditions, the Veteran was not provided a VA examination.  However, for reasons discussed further below, there is insufficient evidence of the second element of service connection, and there is no evidence establishing manifestation of a chronic condition during an applicable presumptive period.  As such, on the evidence of record, VA's duty to provide a VA examination was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Moreover, as noted above, the Veteran had a Board hearing before a VLJ in May 2017.  The May 2017 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).


II. Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, VA has identified certain chronic diseases for which medical nexus may be presumed if certain criteria are met; tinnitus is such a chronic disease because it is an "organic diseases of the nervous system."  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge. 38 C.F.R. § 3.303(b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Id.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A. Evidence and Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

1. Tinnitus

The Veteran provided testimony at a May 2017 Board hearing.  At this hearing he explained that his military occupational specialty (MOS) was as a dental technician aboard an aircraft carrier.  He indicated that he remained aboard his aircraft carrier for almost the duration of his active duty service.  He explained that while serving in this capacity he was exposed to a lot of loud noise, including general noise in the dental department as well as plane activity.  As for noise exposure in the dental department, the Veteran specifically noted that he worked in a small confined space and that he was exposed to a lot of noise from dental drills.  He also noted that the dental department was located below the hangar deck and that there was a lot of noise from that.  He reported additional noise from air conditioning, heating, plumbing, the hangar bay where they worked on the planes, the elevators where ammunition was unloaded from the bunkers, as well as the Marine Corps detachment and medical department.  The Veteran reported that he was never informed during service that he had any hearing issues.  He says that he believes that his tinnitus started sometime when he was aboard the ship during active duty service, and if not then, soon afterwards.  He indicated that he hears a low ringing and has always had a lot of ear wax, as well as vertigo symptoms.  Post-service employment as reported by the Veteran includes office work as a child welfare worker, an investigator, a parole officer, and a truck driver.

The Veteran's personnel records reflect an MOS of medical assistant (dental).  They also reflect that his last duty assignment was above the USS Saratoga.  A February 1977 service treatment record notes that the Veteran had drill noise exposure.  The Veteran's April 1973 enlistment examination reflects an auditory threshold of 25 decibels at 4000 Hertz (Hz) in the right ear, and 55 decibels at 4000 Hz in the left ear; the Veteran's hearing was otherwise within normal limits.  Later treatment records notate impacted wax and the completion of several follow-up audiograms because the Veteran's audiometric testing demonstrated an unusual and significant hearing loss since enlistment.  It was noted that the Veteran's audiometric results were inconsistent with clinical examination and that he could hear whispered speech six feet away well, with tone and word discrimination.  A February 1977 report concluded that the Veteran had normal hearing but was misinterpreting audiogram signals.  

An October 2009 VA examiner diagnosed bilateral hearing loss, but provided a negative etiology opinion; the same examiner attributed the Veteran's tinnitus to his bilateral hearing loss but did not provide a supporting rationale for that conclusion and did not address the Veteran's reported tinnitus onset.  At that time, consistent with his May 2015 Board hearing testimony, the Veteran reported onset of tinnitus in 1977.  The examiner provided a negative etiology opinion for bilateral hearing loss because the Veteran's audiometric results demonstrated hearing loss only at the 4000 Hz frequency, with an auditory threshold of 45 decibels in the left ear and an auditory threshold of 35 decibels in the right ear, and this was similar to his April 1973 pre-service hearing loss as demonstrated on his enlistment examination.

The Board finds that while the Veteran's service treatment records do not document tinnitus, and that some preexisting decreased hearing is noted on his enlistment examination, the Veteran's reported acoustic trauma, in particular dentist drill acoustic trauma, is consistent with the nature of his military service, as demonstrated by the Veteran's personnel and service treatment records.  Additionally, as noted by the United States Court of Appeals for Veterans Claims (Court), VA has acknowledged that "acoustic trauma is the most common cause of tinnitus."  See Fountain v. McDonald, 27 Vet. App. 258, 267 (2015) (citing U.S. Dep't of Veterans Affairs, Veterans Benefits Admin., Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus (2010)). 

As discussed above, the Veteran was exposed to acoustic trauma in service, as detailed by his competent and credible lay statements.  Additionally, addressing the Veteran's competency to report having the condition of tinnitus, unlike hearing loss, tinnitus is a disorder that is readily observable by laypersons, is subjective in nature, and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, while the Veteran's service treatment records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159(a)(2). Moreover, the fact that the Veteran's account is not supported by contemporaneous clinical evidence does not, by itself, render it inherently incredible.  Although the Board acknowledges that the VA examiner in this case ultimately provided a negative etiology opinion based on the Veteran's documented pre-service hearing loss, the Board finds that the Veteran's May 2017 Board hearing testimony reporting tinnitus symptoms during and since active duty service is not inconsistent with his statements to the VA examiner, and therefore, credible.  Additionally, as acknowledged in the Veteran's October 2009 VA examination, although hearing loss and tinnitus may be associated, in this case the Veteran's reported tinnitus onset was during active duty service, not prior to enlisting, and the October 2009 VA examiner did not address this fact.  As such, because the first two elements of service connection are met, and there is lay evidence of continuity of symptoms, medical nexus may be presumed.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that an award of entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).

2. Left Shoulder and Low Back Conditions

The Veteran has current diagnoses of chronic back pain left shoulder status post-replacement, with a previous diagnosis of left shoulder arthritis.  However, for the reasons that follow, the Veteran has provided insufficient evidence of in-service incurrence, and in-service incurrence is not otherwise documented by the record.

At the Veteran's May 2017 Board hearing he reported that the only incident that he could specifically remember from his active duty service days was falling down the stairs at one point.  However, he was not sure which shoulder he injured after his fall down the stairs, and also was not sure whether or not he injured his back when he fell down the stairs.  Service treatment records document only an injury to the Veteran's right shoulder, not his left shoulder, and there are no treatment records documenting any low back injuries, or falls down a stairway.  The Veteran reported first noticing issues with his shoulder and back sometime in the 1980s and that his doctors seemed to feel that his left shoulder condition was secondary to some sort of injury at that time.  However, private treatment records from the 1980s and 1990s are unavailable, as the treating physicians identified by the Veteran are now deceased. Moreover, the Veteran's July 1977 separation examination results indicate that the Veteran's back and shoulders were normal at that time.  

Thus, because the Veteran was unable to affirmatively state which shoulder he injured and whether or not he actually injured his back, and there are no details corroborating the Veteran's testimony elsewhere in his service treatment records, the Board finds that there is insufficient evidence of in-service incurrence, and accordingly, an award of service connection for the Veteran's left shoulder and low back conditions is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

Finally, the Board notes that although the Veteran has attributed his low back pain to his left shoulder and left knee conditions, neither condition is service connected.  As such, there is no basis on which to consider entitlement to secondary service connection.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for left shoulder condition is denied.

Entitlement to service connection for a low back condition is denied.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


